Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 1 of 18 PageID #: 1605




          EXHIBIT 1
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 2 of 18 PageID #: 1606


        Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Terrence Moore, et al.,
                                        Plaintiffs,          14-CV-8326 (CM)(JLC)
                         -against-
Navillus Tile, Inc., d/b/a Navillus Contracting, et al.,
                                        Defendants.

Thomas Gesualdi, et al.,
                                                             15-CV-08441 (CM)(JLC)
                                        Plaintiffs,
                         -against-
Navillus Tile, Inc., d/b/a Navillus Contracting, et al.
                                        Defendants.


                     WITNESS STATEMENT OF DONAL O’SULLIVAN

                1.      My name is Donal O’Sullivan. I am the sole owner and President of

Navillus Tile, Inc. (“Navillus”), a company I founded in 1987 with my brothers Kevin and

Leonard a few years after we emigrated from Ireland to the United States in pursuit of a better

life.

                2.      Over the past 30 years, Navillus has grown from a small tile contractor

with no employees performing small remodeling jobs in private residences into one of the largest

union construction firms in New York City, performing various trades on some of the City’s

largest and highest profile public and commercial union construction projects, such as the

redevelopment of the World Trade Center site.

                3.      Navillus primarily serves as a subcontractor doing masonry, concrete,

stone, tile, steel, restoration, repointing, roofing, carpentry, electrical, plastering, and fireproofing

                                                                          NAVILLUS_000091935
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 3 of 18 PageID #: 1607

       Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 2 of 31




 work on large union construction projects. Additionally, Navillus works a prime and general

 contractor on public restoration jobs where it self-performs the majority of the work.

                4.     Work for public entities (as opposed to private developers and property

 owners) accounts for a substantial portion of Navillus revenues and all of Navillus’ general

 contracting work. And Navillus’ masonry work and concrete superstructure projects comprise a

 majority of Navillus revenues. Navillus is one of the largest masonry subcontractors in the City,

 work that typically involves the construction of brick facades on new buildings or the historic

 restoration of existing brick buildings. Navillus’ concrete superstructure work, as distinguished

 from concrete foundation work, involves the pouring of concrete floors and columns on high-rise

 buildings.

                5.     A union shop since 1989, Navillus employed over 1,600 union workers in

 2016. Navillus workers are members of the following unions:

        (a)     Bricklayers and Allied Craftworkers, Local 1;
        (b)     Bricklayer and Allied Craftworkers, Local 7 (formerly Marble Carvers, Cutters &
                Setters Union of NY & NJ, Local 4; Marble Finishers Union of NY, Local 20;
                Tile Setters Union of NY & NJ, Local 52; and Tile Finishers of NY, Local 88).
        (c)     NYC District Council of Carpenters, Locals 157 and 1556;
        (d)     Laborers International Union of North America (“LIUNA”) Cement & Concrete
                Workers of New York City (Laborers’ Locals 6A, 18A, and 20 Concrete
                Workers);
        (e)     Cement Masons, Local 780;
        (f)     International Union of Operating Engineers, Locals 13, 15, 138;
        (g)     LIUNA Local 731 (Excavators);
        (h)     LIUNA (Laborers) Local 66;
        (i)     LIUNA Construction and General Building Laborers’ (Mason Tenders) Local 79;
        (j)     Metallic Lathers and Reinforcing Ironworkers, Local 46;
        (k)     Plasterers, Locals 1 and 262;
        (l)     Pointers, Local 1;
        (m)     Ironworkers Local 197 Stone Derrickmen & Riggers;
        (n)     Stone Setter, Local 1;
        (o)     Teamsters, Local 282;
        (p)     LIUNA Laborers Local 1010 (Pavers);
        (q)     Ironworkers, Local 580; and
        (r)     Locals 14, 15, 15A, and 15D (Operating Engineers and Surveyors)


                                                 -2-

                                                                       NAVILLUS_000091936
  Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 4 of 18 PageID #: 1608

               Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 3 of 31




                            6.        Navillus is also obligated to abide by the terms of project-specific

        collective bargaining agreements, known as Project Labor Agreements, which may cover

        members of the unions listed above as well as workers from other trades.

                            7.        Plaintiffs in this case are trustees of jointly administered Taft-Hartley trust

        funds for the following unions whose members perform work for Navillus on concrete

        superstructure projects: Metallic Lathers Local 46, Cement and Concrete Workers, Cement

        Masons Local 780, the District Council of Carpenters, and Teamsters Local 282.

                            8.        Navillus is one of the biggest contributors to Taft-Hartley funds in New

        York City, paying tens of millions of dollars to these funds every year.

                            9.        Navillus has paid over $172 million in contributions to benefit funds from

        calendar years 2011 through 2016, including over $83 million to the Plaintiff funds during that

        time period. Navillus made nearly $35 million in fund payments in calendar year 2016 alone, a

        40% increase over the nearly $25 million in fund contributions made in 2011. From calendar

        years 2011 through 2016, Navillus has made over $12.5 million in payments to the Local 46

        funds, nearly $29 million in payments to the Cement and Concrete Workers’ funds, over $4.5

        million in payments to Local 780 funds, over $35 million in payments to the Carpenters’ funds,

        and over $1.5 million in payments to the Local 282 funds. (See DX 36, Fund Contributions.)

Union             2011               2012             2013             2014            2015             2016           Total paid
Carpenters
- Local
157, 1556     $3,675,180.80      $4,888,682.46    $5,571,935.60    $3,958,559.78   $10,706,323.47   $6,349,703.06    $35,150,385.17
Cement &
Concrete
Laborers      $2,458,223.07      $4,147,155.07    $5,711,150.00    $3,574,736.79   $7,141,343.80    $7,475,593.85    $28,935,656.44
Cement
Masons -
Local 780     $408,663.14         $213,877.75      $548,820.72     $632,668.71     $1,188,423.17    $1,872,923.12    $4,865,376.61
Metal
Lathers -
Local 46      $699,114.21        $1,680,908.78    $2,661,968.03    $985,349.16     $4,687,942.43     2,894,102.42    $12,709,710.08
Teamsters
- Local 282   $207,592.95         $312,473.82      $278,286.35     $161,040.91      $199,088.96      $433,244.86     $1,591,727.85
Total         $7,448,774.17      $11,243,097.88   $14,772,160.70   $9,312,355.35   $23,923,121.83   $19,025,567.31   $83,252,856.15


                                                                   -3-

                                                                                           NAVILLUS_000091937
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 5 of 18 PageID #: 1609

       Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 8 of 31




        Navillus Today

                28.     I am currently the sole owner, President and Chief Executive Officer of

 Navillus, which has been under my sole direction since 2006. (See DX 007, Board Minutes.)

                29.     When we started Navillus, Kevin, Leonard, and I each owned a third of

 the company.

                30.     In 1998, Leonard left Navillus to move to Florida, leaving me and Kevin

 each with 50% ownership of the company.

                31.     Kevin served as Vice President of Navillus until he resigned from that role

 in 2006 when he created Time Square. Time Square is a non-union general contractor on

 private, ground-up construction projects.

                32.     Since he resigned from Navillus, Kevin has played no part in the

 management, supervision, or direction of Navillus’ business operations, nor has he had any input

 or discretion over Navillus’ hiring practices, labor relations, or the terms and conditions of

 employment of Navillus employees.

                33.     Kevin sold me his 50% interest in Navillus in January 2015 for

 $10,970,200. (See DX 41, 150 Sale Documents.) Kevin’s insistence that I buy out his share of

 Navillus was the direct result of this lawsuit and previous legal proceedings involving the unions.

 Simply put, Kevin had not had any input in the management or direction of Navillus in nearly a

 decade, and the mental and financial strain of dealing with one legal issue after another

 convinced Kevin that selling his equity interest in Navillus was best for him and Time Square.

                34.     Currently, Navillus’ board members are Peter Downes, Colin Mathers,

 Saleem Asmed, and myself.




                                                  -8-

                                                                         NAVILLUS_000091942
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 6 of 18 PageID #: 1610

       Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 9 of 31




                  35.   In addition to myself and Downes, who is Chief Estimator, Navillus’

 executive employees are Financial Controller Padraig Naughton, and Director of Operations

 Colin Mathers.

                  36.   My sister Helen O’Sullivan is the head of the payroll department at

 Navillus. In this role, she oversees at least two employees who are responsible for processing

 payroll checks for Navillus employees. Helen also prepares and after review and approval by

 our Director of Operations signs the payroll remittance reports and pays the necessary benefits.

 Helen is not responsible for any business, operations, or financial decisions at Navillus.

                  37.   Although Eoin Moriarty, Patrick Corcoran, Hazelyn Corcoran, John

 Kuefner, and Willie O’Donnell all worked for Navillus at one point or another, none of these

 individuals has ever held any ownership interest in or been an officer or executive of Navillus.

        Navillus’ Work

                  38.   As described above, Navillus performs various types of work as a

 subcontractor and prime or general contractor.

                  39.   In total, subcontracting work accounted for over 83% of all Navillus

 revenues from calendar year 2011 through the end of 2016. From calendar year 2011 through

 the end of 2016, masonry subcontracts accounted for about 18% of all Navillus revenues. From

 calendar year 2011 through the end of 2016, concrete subcontracts accounted for over 49% of all

 Navillus revenues. Revenues from this type of work have grown from over $24 million in

 calendar year 2011 (or 16% of revenues) to over $124 million in calendar year 2016 (or 60% of

 revenues). (See DX 37, Contract Revenues.)

                  40.   Navillus’ concrete subcontracting revenues are primarily derived from its

 work building concrete superstructures. Navillus also performs other concrete work, such as

 renovating existing concrete structures and performing rebar work. However, Navillus performs

                                                  -9-

                                                                        NAVILLUS_000091943
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 7 of 18 PageID #: 1611

      Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 13 of 31




 785 Fifth Avenue and 47 East 34th Street, I am not aware of any job where Navillus remained on

 an open-shop job.



        Navillus’ Operations

                52.     Since 2015, Navillus has been headquartered at 633 Third Avenue, New

 York, NY, where it leases 12,000 square feet. Previously, starting in December 2011, Navillus’

 headquarters were located at 575 Fifth Avenue, New York, NY. Prior to 2011, Navillus also had

 headquarters at 53-18 11th Street in Long Island City and briefly at 460 Park Avenue in

 Manhattan. Except for a very brief period of a few months in 2006 when Time Square was

 initially formed and Time Square leased space from Navillus for market value, Navillus does not

 share its facilities, equipment, supplies, or employees at either of these locations with Time

 Square, HDK, or ACS. Navillus also leases space on First Street in Queens and previously had

 yards on Review Avenue in Queens and in Sayreville, NJ. Navillus has never shared its

 facilities, equipment, or employees at either of these locations with Time Square, HDK, or ACS.

 Navillus maintains its own telephone and computer systems.

                53.     Navillus’ annual general and administrative expenses have increased since

 ACS’s formation, and during the time that both ACS and Time Square were allegedly the

 disguised continuance of Navillus, from $13,280,048 in 2013 to $15,189,584 in 2016. (See DX

 30-34, Financial Statements.)

                54.     Navillus does not share with any other company, or pay on any other

 company’s behalf, insurance policies, bank accounts, equipment, vehicles, labor, payroll

 systems, or professional services. Navillus maintains its own books and records, files its own

 taxes, and has never comingled finances or transferred or received funds to or from Time Square,



                                                 -13-

                                                                        NAVILLUS_000091947
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 8 of 18 PageID #: 1612

         Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 14 of 31




 HDK, or ACS, except for compensation for services rendered (such as Navillus’ work as a

 subcontractor on two Time Square jobs detailed above) or the sale of equipment in arms’ length

 transactions. Navillus does not provide any administrative services or support for Time Square,

 HDK, or ACS; Navillus has no involvement in any of these entities’ bookkeeping, accounting,

 tax preparations, or other similar functions.

                55.      Navillus owns millions of dollars worth of construction equipment

 including a fleet of over 23 vehicles. Additionally, Navillus rents or leases a substantial amount

 of equipment from various rental companies depending on the needs of the company. From

 2011 through 2016, Navillus made payments totaling over $280 million to more than 1,000

 different vendors for the purchase or lease of equipment, materials, and services. (DX 39,

 Vendor Payments.) One such vendor is Manhattan Tool, an entity which I have owned since

 2014 and which leases equipment to over 300 different construction companies in New York

 City.

                56.     From 2011 through the end of 2016, Navillus received revenues from

 roughly 450 different jobs through contracts with over 100 different clients. (See DX 37,

 Contract Revenues.)

                57.     From the time it was founded until today, Navillus has steadily grown its

 workforce over time, notwithstanding cyclical changes in the construction economy in New

 York. In 2015, Navillus employed 2,127 employees, an increase from the 1,515 employees

 Navillus employed in 2012. Roughly 98% of Navillus employees in 2015 were union tradesmen

 and women. At any given time, Navillus employs dozens of project managers and

 superintendents.




                                                 -14-

                                                                       NAVILLUS_000091948
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 9 of 18 PageID #: 1613

        Case 1:14-cv-08326-CM-JLC Document 274 Filed 07/07/17 Page 31 of 31




                                                         NAVILLUS_000091965
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 10 of 18 PageID #: 1614

          Case 1:14-cv-08326-CM-JLC Document 277 Filed 07/07/17 Page 1 of 2




                                                          NAVILLUS_000091974
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 11 of 18 PageID #: 1615

          Case 1:14-cv-08326-CM-JLC Document 277 Filed 07/07/17 Page 2 of 2




                                                          NAVILLUS_000091975
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 12 of 18 PageID #: 1616


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 1 of 8




                                                          NAVILLUS_000091966
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 13 of 18 PageID #: 1617


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 2 of 8




                                                          NAVILLUS_000091967
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 14 of 18 PageID #: 1618


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 3 of 8




                                                          NAVILLUS_000091968
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 15 of 18 PageID #: 1619


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 4 of 8




                                                          NAVILLUS_000091969
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 16 of 18 PageID #: 1620


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 5 of 8




                                                          NAVILLUS_000091970
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 17 of 18 PageID #: 1621


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 6 of 8




                                                          NAVILLUS_000091971
Case 1:20-cr-00272-PKC Document 151-1 Filed 04/30/21 Page 18 of 18 PageID #: 1622


          Case 1:14-cv-08326-CM-JLC Document 275 Filed 07/07/17 Page 8 of 8




                                                          NAVILLUS_000091973
